       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 1 of 31




 1 Stephen A. Swedlow (admitted pro hac vice)      Warren Postman (Bar No. 330869)
     stephenswedlow@quinnemanuel.com                 wdp@kellerlenkner.com
 2 QUINN EMANUEL URQUHART & SULLIVAN, LLP          Jason Ethridge (admitted pro hac vice)
   191 N. Wacker Drive, Suite 2700                   jason.ethridge@kellerlenkner.com
 3 Chicago, IL 60606-1881                          KELLER LENKNER LLC
   (312) 705-7400                                  1300 I Street, N.W., Suite 400E
 4                                                 Washington, DC 20005
   Kevin Y. Teruya (Bar No. 235916)                (202) 918-1123
 5   kevinteruya@quinnemanuel.com
   Adam B. Wolfson (Bar No. 262125)                Ashley Keller (admitted pro hac vice)
 6   adamwolfson@quinnemanuel.com                    ack@kellerlenkner.com
   Brantley I. Pepperman (Bar No. 322057)          Benjamin Whiting (admitted pro hac
 7   brantleypepperman@quinnemanuel.com            vice)
   QUINN EMANUEL URQUHART & SULLIVAN, LLP            ben.whiting@kellerlenkner.com
 8 865 South Figueroa Street, 10th Floor           Jason A. Zweig (admitted pro hac vice)
   Los Angeles, CA 90017-2543                        jaz@kellerlenkner.com
 9 (213) 443-3000                                  KELLER LENKNER LLC
                                                   150 N. Riverside Plaza, Suite 4270
10 Attorneys for the Klein Plaintiffs              Chicago, IL 60606
                                                   (312) 741-5220
11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN JOSE DIVISION
14 MAXIMILIAN KLEIN and SARAH                   Case No. 5:20-cv-08570-LHK
15 GRABERT, individually and on behalf of all
   others similarly situated,                   Hon. Lucy H. Koh
16                                              Hearing Date: March 18, 2021
                  Plaintiffs,
17
                                                KLEIN PLAINTIFFS’ APPLICATION TO
           vs.                                  APPOINT QUINN EMANUEL URQUHART
18
                                                & SULLIVAN, LLP AND KELLER
19 FACEBOOK, INC., a Delaware corporation       LENKNER LLC AS INTERIM CO-LEAD
   headquartered in California,                 COUNSEL FOR THE USER CLASS
20
                 Defendant.
21

22

23

24

25

26

27

28

                                                                  Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
            Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 2 of 31




 1                                                       TABLE OF CONTENTS
                                                                                                                                              Page
 2

 3 PRELIMINARY STATEMENT ........................................................................................................1

 4 LEGAL STANDARD ........................................................................................................................3

 5 ARGUMENT .....................................................................................................................................4

 6 I.           QUINN EMANUEL AND KELLER LENKNER IDENTIFIED, INVESTIGATED,
                AND DEVELOPED THE USER CLASS’S CLAIMS..........................................................4
 7
     II.        QUINN EMANUEL AND KELLER LENKNER HAVE SIGNIFICANT
 8              ANTITRUST AND CLASS-ACTION LITIGATION KNOWLEDGE AND
                EXPERIENCE. ......................................................................................................................7
 9
                A.         Quinn Emanuel ...........................................................................................................8
10
                B.         Keller Lenkner ..........................................................................................................13
11
     III.       QUINN EMANUEL AND KELLER LENKNER HAVE THE RESOURCES
12              NECESSARY TO EFFECTIVELY REPRESENT THE USER CLASS. ...........................17

13 IV.          OTHER FACTORS FAVOR APPOINTMENT OF QUINN EMANUEL AND
                KELLER LENKNER AS INTERIM CO-LEAD USER CLASS COUNSEL. ...................20
14
                A.         Quinn Emanuel and Keller Lenkner Have and Will Continue to Work
15                         Cooperatively with Other Counsel ...........................................................................20

16              B.         The Diversity of the Quinn Emanuel and Keller Lenkner Team .............................22

17              C.         Quinn Emanuel and Keller Lenkner are Committed to Maximizing Efficiencies
                           and Implementing Fee, Time, and Cost Controls.....................................................22
18
                D.         Quinn Emanuel and Keller Lenkner Will Prioritize the User Class’s Interests .......24
19
     CONCLUSION ................................................................................................................................25
20

21

22

23

24

25

26

27

28

                                                 -i-                   Case No. 5:20-cv-08570-LHK
                 QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
          Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 3 of 31




 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                    Page
 3                                                                   Cases

 4 Bernal v. Netflix, Inc.,
      No. 5:11-cv-00379-EJD, 2011 WL 13157369 (N.D. Cal. Aug. 12, 2011) ................................ 21
 5 Cameron et al v. Apple Inc.,
      No. 4:19-cv-03074-YGR (N.D. Cal. Oct. 10, 2019) .................................................................. 24
 6

 7 Carlin v. DairyAmerica, Inc.,
     No. 09-cv-0430-AWI, 2009 WL 1518058 (E.D. Cal. May 29, 2009) ......................................... 6
 8 Chacanaca v. Quaker Oats Co.,
     No. 10-cv-0502-RS, 2011 WL 13141425 (N.D. Cal. June 14, 2011) .......................................... 6
 9

10 Dependable  Component Supply Corp. v. Murata Mfg. Co.,
      No. 5:18-cv-00198-EJD, 2018 WL 3388548 (N.D. Cal. Apr. 27, 2018) ................................... 18
11 In re Apple & AT&TM Antitrust Litig,
      No. 07-cv-05152-JW, 2008 WL 1766761 (N.D. Cal. Apr. 15, 2008) ....................................... 18
12

13 In re Apple iPhone Antitrust Litig.,
      No. 4:11-cv-06714-YGR (N.D. Cal. Apr. 9, 2012) ................................................................... 24
14 In re Cendant Corp. Sec. Litig.,
      404 F.3d 173 (3d Cir. 2005) ......................................................................................................... 7
15

16 In re Credit Default Swaps Antitrust Litig.,
      Case No. 13-md-2476 (S.D.N.Y. Dec. 5, 2013) .................................................................. 18, 19
17 In re Google Play Consumer Antitrust Litig.,
      No. 3:20-cv-05761-JD (N.D. Cal. Dec. 16, 2020) ..................................................................... 24
18

19 In re Google Play Developer Antitrust Litig.,
      No. 3:20-cv-05792-JD (N.D. Cal. Dec. 11, 2020) ..................................................................... 24
20 In re GSE Bonds Antitrust Litig.,
      377 F. Supp. 3d 437 (S.D.N.Y. 2019) .......................................................................................... 6
21

22 In re Interest Rate Swaps Antitrust Litigation,
      No. 16-mc-2704-PAE, 2016 WL 4131846 (S.D.N.Y. Aug. 3, 2016) .......................................... 7
23 In re iPhone 4S Consumer Litig.,
      No. 12-cv-01127-CW, 2012 WL 12960637 (N.D. Cal. July 5, 2012) ......................................... 6
24

25 In re Korean Air Lines Co., Ltd.,
      642 F.3d 685 (9th Cir. 2011) ...................................................................................................... 24
26 In re LIBOR-Based Fin. Instruments Antitrust Litig.,
      No. 11-md-2262-NRB, 2011 WL 5007957 (S.D.N.Y. Oct. 18, 2011) ................................ 24, 25
27

28 In re Microsoft Corp. Antitrust Litig.,
      218 F.R.D. 449 (D. Md. 2003) ................................................................................................... 25

                                                 -ii-                  Case No. 5:20-cv-08570-LHK
                 QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
           Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 4 of 31




 1 In re Seagate Tech. LLC Litig.,
      No. 16-cv-00523-RMW, 2016 WL 3401989 (N.D. Cal. June 21, 2016) ............................... 3, 22
 2
   In re TFT-LCD (Flat Panel) Antitrust Litig.,
 3    Case No. 3:07-md-1827-SI (N.D. Cal. July 13, 2007) ............................................................... 24

 4 In re Yahoo! Inc. Customer Data Security Breach Litig.,
      No. 5:16-md-02752-LHK (N.D. Cal. Dec. 3, 2016) ............................................................ 20, 24
 5
   Levitte v. Google, Inc.,
 6    No. 08-cv-03369-JW, 2009 WL 482252 (N.D. Cal. Feb. 25, 2009) ............................................ 3

 7 Smith v. State Farm Mut. Auto. Ins. Co.,
      301 F.R.D. 284 (N.D. Ill. 2014) ................................................................................................. 17
 8
   Steele v. United States,
 9    No. 14-cv-1523-RCL, 2015 WL 4121607 (D.D.C. June 30, 2015) ............................................. 6

10                                                          Rules and Regulations
11 Fed. R. Civ. P. 23(g)(1)(A)(i) ............................................................................................................ 7

12 Fed. R. Civ. P. 23(g)(1)(A)(ii) .......................................................................................................... 7

13 Fed. R. Civ. P. 23(g)(1)(A)(iii) ......................................................................................................... 7

14 Fed. R. Civ. P. 23(g)(1)(A)(iv)........................................................................................................ 17

15 Fed. R. Civ. P. 23(g)(2) ..................................................................................................................... 1

16 Fed. R. Civ. P. 23(g)(3) ..................................................................................................................... 3

17                                                          Additional Authorities
18 Daisuke Wakabayasi, “The Antitrust Case Against Big Tech, Shaped by Tech Industry Exiles”,
     The New York Times (Dec. 20, 2020)............................................................................................ 4
19
   Guidelines for Final Pretrial Conferences in Jury Trials Before District Judge Lucy H. Koh
20   (Sept. 23, 2019) ........................................................................................................................... 13

21 Michael Corkery and Jessica Silver-Greenberg, “‘Scared to Death’ by Arbitration: Companies
     Drowning in Their Own System”, The New York Times (Apr. 6, 2020) .................................... 14
22
   Manual for Complex Litigation, Federal Judicial Center, (4th ed. 2004) ................................... 3, 23
23
   5 Moore’s Federal Practice, (Matthew Bender 3d Ed.) ................................................................... 6
24

25

26

27

28

                                                  -iii-                 Case No. 5:20-cv-08570-LHK
                  QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
        Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 5 of 31




 1                                   PRELIMINARY STATEMENT
 2          These putative class actions allege that Facebook engaged in an anticompetitive scheme to

 3 obtain and maintain market dominance at the expense of its users (“the User Class”) and its advertiser

 4 customers (“the Advertiser Class”). Rule 23(g)(2) requires that the Court appoint counsel “best able

 5 to represent the interests of the class,” and, of course, the proposed classes here deserve the best

 6 possible representation. We respectfully submit that, in this case, Stephen A. Swedlow, Warren

 7 Postman, and our respective law firms—Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn

 8 Emanuel”) and Keller Lenkner LLC (“Keller Lenkner”)—offer distinct strengths and unique resources

 9 that render them best able to represent the User Class’s interests.1 If appointed, Quinn Emanuel and

10 Keller Lenkner commit to rigorously adhering to all deadlines in this case and to pushing this case

11 forward as quickly and efficiently as possible.

12          Development of these cases: The first-of-its-kind Klein case is the culmination of Quinn

13 Emanuel’s and Keller Lenkner’s extensive investigation, research, and case development, which

14 began in 2019. Facebook’s monopolistic practices have drawn broad public attention and resulted in a

15 lengthy report by the Antitrust Subcommittee of United States House of Representatives which

16 primarily addressed Facebook’s acquisition conduct. But Quinn Emanuel and Keller Lenkner were

17 the first to develop and file suit based on the theory that Facebook engaged in unlawful,

18 anticompetitive conduct through data privacy deceptions that exploited network effects to create a

19 durable monopoly and that magnified the anticompetitive impact of Facebook’s acquisition conduct.

20 The Klein complaint’s citations to nearly 60 source documents reflect Quinn Emanuel’s and Keller

21 Lenkner’s extensive pre-filing investigation. Nearly one week after Quinn Emanuel and Keller

22 Lenkner filed the Klein case, the Federal Trade Commission and various State Attorneys General filed

23 their own widely-publicized antitrust suits against Facebook. After that, several other law firms then

24

25

26

27          1
              Quinn Emanuel and Keller Lenkner submit this application pursuant to the Court’s February
     9, 2021 order. See Dkt. 47.
28

                                            -1-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
        Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 6 of 31




 1 also filed class-action complaints which are similar—or in some cases nearly identical—to Quinn

 2 Emanuel’s and Keller Lenkner’s complaint.2

 3          Deep experience: In addition to pioneering and developing the legal theories at the heart of

 4 the Facebook user actions, Quinn Emanuel and Keller Lenkner have extensive experience litigating

 5 complex class actions, pursuing high stakes antitrust cases (including, for Quinn Emanuel, an antitrust

 6 case against Facebook), and practicing before this Court. Our firms have collectively recovered

 7 billions of dollars on behalf of antitrust plaintiffs, including in large, complex antitrust class actions

 8 like this one. Should it be necessary, Quinn Emanuel and Keller Lenkner have the experience

 9 required to take this case to trial and win. Winning this case in particular may also require winning

10 appeals, and our firms each boast two of the best appellate practices in the nation.

11          Unmatched resources: Quinn Emanuel is the largest law firm in the world devoted solely to

12 business litigation, with more than 800 lawyers across 25 offices on 4 continents. Keller Lenkner,

13 after being formed three years ago by veteran litigators from Am Law 25 defense firms and one of the

14 nation’s top litigation boutiques, has quickly risen to be among the most highly regarded firms

15 dedicated exclusively to representing plaintiffs, including in mass consumer fraud and antitrust

16 arbitrations involving the claims of consumers and employees who are subject to forced arbitration

17 clauses. Our firms also have the ability to provide the User Class with substantial in-house litigation

18 support services (at no charge to the User Class) that will provide battle-tested analytical and review

19 tools that will allow us to effectively and efficiently cut through any amount of documents produced

20 in this case. And, Quinn Emanuel and Keller Lenkner have already retained and consulted with three

21 of the nation’s foremost economic experts, including the former chief economist for both the DOJ and

22 FTC, as well as other highly-experienced experts. These resources—which our firms have already

23 deployed and will continue to bring to bear—are necessary to best represent the User Class.

24

25
            2
26          Quinn Emanuel and Keller Lenkner filed Klein (this first-filed case) on behalf of the User
   Class. All but one of the later-filed cases involve one (but not both) of the User and Advertiser
27 Classes. A brief description of each of these cases is contained in the accompanying declaration of
   Stephen A. Swedlow. See Declaration of Stephen A. Swedlow (“Swedlow Decl.”), ¶ 27.
28

                                             -2-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
        Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 7 of 31




 1          Credibility with adversaries and other counsel: Quinn Emanuel and Keller Lenkner present

 2 unique litigation threats to Facebook, bringing the type of credibility that leads to better settlements

 3 and bigger verdicts. Quinn Emanuel has already litigated an antitrust action against Facebook,

 4 represented the Winklevoss twins against Facebook and its founder—Mark Zuckerberg—in the

 5 dispute that was subsequently dramatized in The Social Network, and has repeatedly been named one

 6 of the four U.S. law firms that opposing in-house counsel fear the most. Similarly, defendants in other

 7 cases have remarked that they are “scared to death” of Keller Lenkner. But that dogged pursuit of our

 8 clients’ cases is done in concert with a devout adherence to saving the Court from needless disputes.

 9 Mr. Swedlow, Mr. Postman, and the respective proposed core team members for this case have all

10 demonstrated their ability to work professionally and efficiently with opposing and aligned counsel, in

11 order to push cases to decision points effectively.

12          The principal goal in appointing leadership in a complex action is “achieving efficiency and

13 economy without jeopardizing fairness to the parties.” Manual for Complex Litigation, Federal

14 Judicial Center, § 10.221 at 25 (4th ed. 2004). We respectfully submit that appointing Quinn Emanuel

15 and Keller Lenkner as Interim Co-Lead Counsel for the User Class would best achieve this goal.

16                                         LEGAL STANDARD
17          Rule 23(g)(3) allows the Court to designate interim class counsel. When appointing interim

18 counsel, “courts typically look to the factors used in determining the adequacy of class counsel under

19 Rule 23(g)(1)(A).” In re Seagate Tech. LLC Litig., No. 16-cv-00523-RMW, 2016 WL 3401989, at *2

20 (N.D. Cal. June 21, 2016). These factors include: “(i) the work counsel has done in identifying or

21 investigating potential claims in the action; (ii) counsel’s experience in handling class actions, other

22 complex litigation, and the types of claims asserted in the action; (iii) counsel’s knowledge of the

23 applicable law; and (iv) the resources that counsel will commit to representing the class.” Levitte v.

24 Google, Inc., No. 08-cv-03369-JW, 2009 WL 482252, at *2 (N.D. Cal. Feb. 25, 2009) (internal

25 quotations omitted). The Court “may also consider ‘any other matter pertinent to counsel’s ability to

26 fairly and adequately represent the interests of the class.’” In re Seagate, 2016 WL 3401989, at *2.

27

28

                                             -3-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
        Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 8 of 31




 1                                            ARGUMENT
 2 I.       QUINN EMANUEL AND KELLER LENKNER IDENTIFIED, INVESTIGATED, AND
 3          DEVELOPED THE USER CLASS’S CLAIMS.
 4          In filing this case—the first case challenging Facebook’s anticompetitive deception—Quinn

 5 Emanuel and Keller Lenkner expended extraordinary time and resources identifying, investigating,

 6 and developing the antitrust theories central to the User Class’s claims. Quinn Emanuel began

 7 investigating Facebook’s anticompetitive conduct challenged here in 2019. See Swedlow Decl., ¶ 20.

 8 In connection with its investigation, Quinn Emanuel consulted with industry expert Dina Srinivasan,

 9 an antitrust and data privacy academic, in February 2019.3 Id., ¶ 21. Srinivasan is the author of The

10 Antitrust Case Against Facebook: A Monopolist’s Journey Towards Pervasive Surveillance In Spite of

11 Consumers’ Preference for Privacy, 16:1 Berkeley Bus. L. J. 39 (2019). Id. This followed Quinn

12 Emanuel’s earlier antitrust litigation against Facebook, which is discussed below.

13          Quinn Emanuel and Keller Lenkner worked together to investigate Facebook’s anticompetitive

14 conduct. Among other things, our firms conducted an exhaustive review of source materials,

15 including news articles, industry reports, academic and economic literature, and documents that

16 Facebook produced in response to governmental inquiries. See Swedlow Decl., ¶ 23. Our firms also

17 reviewed the reports of various governmental tribunals in order to assemble the factual tapestry

18 underlying all of the now-filed User complaints.         These materials included, inter alia: (1)

19 Investigation of Competition in Digital Markets, Majority Staff Report and Recommendations,

20 prepared by the Antitrust Subcommittee of the United States House of Representatives; (2)

21 Disinformation and ‘Fake News’: Final Report, prepared by the Digital, Culture, Media and Sport

22 Committee of the United Kingdom’s House of Commons; and (3) The German Federal Cartel Office’s

23 decision against Facebook: Administrative Proceedings, Bundeskartellamt, B6-22/16. Id., ¶ 22.

24

25

26
            3
             Various outlets have recognized Ms. Srinivasan’s groundbreaking work with respect to
   Facebook and Google. See, e.g., Daisuke Wakabayasi, “The Antitrust Case Against Big Tech, Shaped
27 by Tech Industry Exiles”, The New York Times (Dec. 20, 2020), available at:
   https://www.nytimes.com/2020/12/20/technology/antitrust-case-google-facebook.html.
28

                                            -4-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
        Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 9 of 31




 1          Our firms also engaged in substantial legal discussions regarding the proper antitrust claims

 2 presented by Facebook’s misconduct. Swedlow Decl., ¶ 24. These substantial discussions included,

 3 inter alia, defining the relevant markets and refining the theories for how Facebook’s privacy

 4 practices: (a) constituted anticompetitive conduct under the antitrust laws, (b) reinforced the

 5 anticompetitive nature of Facebook’s acquisition strategies, and (c) harmed the User Class. Id.

 6          Quinn Emanuel’s and Keller Lenkner’s substantial pre-filing investigation culminated in our

 7 filing this heavily-sourced, first-of-a-kind action (which has since been substantially-copied).

 8 Swedlow Decl., ¶ 25. Notably, our firms filed Klein nearly one week before the State Attorneys

 9 General and the FTC filed their own widely-publicized cases, and it was not until after Quinn

10 Emanuel and Keller Lenkner—and later the State Attorneys General and the FTC—filed suit that

11 other private plaintiffs began piling on, often filing complaints that are nearly identical to our firm’s

12 complaint and which feature overlapping classes (and identical class definitions). See Id., ¶¶ 26–30.

13          Importantly, other firms have recognized the leadership role that Quinn Emanuel and Keller

14 Lenkner have played in developing this case. That is why—in clear recognition of our firm’s

15 exhaustive pre-filing efforts and our identification of the claims in this case—several firms’ later-filed

16 complaints are nearly identical to our first-filed Klein complaint. Compare Klein et al v. Facebook,

17 Inc., Case No. 5:20-cv-08570-LHK, Dkt. 1 (Klein complaint) with Kupcho v. Facebook, Inc., Case

18 No. 5:20-cv-08815-LHK, Dkt. 1 (Kupcho complaint); Garvin v. Facebook, Inc., Case No. 5:21-cv-

19 00618-LHK, Dkt. 1 (Garvin complaint); Kovacevich v. Facebook, Inc., Case No. 5:21-cv-0117-LHK,

20 Dkt. 1 (Kovacevich complaint). Tellingly, both the Kupcho and Garvin complaints even include the

21 same custom hyperlinks that Quinn Emanuel and Keller Lenkner created and inserted into the Klein

22 complaint. See, e.g., Klein, Dkt. 1 at 3 n.2 (hyperlink in Klein complaint making document available

23 through a link hosted by Keller Lenkner at https://kl.link/3jGISfK.); Kupcho, Dkt. 1 at 4 n.2 (Kupcho

24 complaint citing same document hosted at same Keller Lenkner hyperlink); Garvin, Dkt. 1 at 2 n.2

25 (Garvin complaint citing same document at same Keller Lenkner hyperlink).

26          Where multiple firms bring significant resources and experience to the table in seeking to lead

27 a putative class, the firms that first developed and filed the claims have a strong claim to be appointed

28 lead, particularly when the firms that filed the first case demonstrated through that filing the sort of

                                             -5-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 10 of 31




 1 creativity and tenacity that will greatly serve the putative class. See In re GSE Bonds Antitrust Litig.,

 2 377 F. Supp. 3d 437, 438 (S.D.N.Y. 2019) (determining that Rule 23(g) favored appointment of firms

 3 as interim co-lead class counsel because firms “represent[ed] the plaintiffs who filed the first . . .

 4 actions,” “did substantial investigative work and invested significant resources,” and firms’ complaint

 5 “is clearly the template for the great majority of the cases filed[.]”).4 That is because the firms that

 6 first developed and filed the claims are often the most knowledgeable about the claims, are the most

 7 proactive in advancing them, and are therefore best able to litigate the claims and represent the class.

 8 See In re iPhone 4S Consumer Litig., No. 12-cv-01127-CW, 2012 WL 12960637, at *1 (N.D. Cal.

 9 July 5, 2012) (“‘All other things being equal,’ if an attorney has performed the investigatory and

10 analytical tasks necessary to draft the complaint, . . . ‘he or she is in a better position to represent the

11 class fairly and adequately than attorneys who have not undertaken those tasks.’”) (quoting 5 Moore’s

12 Federal Practice, § 23.120[3][a] (Matthew Bender 3d Ed.)); Chacanaca v. Quaker Oats Co., No. 10-

13 cv-0502-RS, 2011 WL 13141425, at *3 (N.D. Cal. June 14, 2011) (“[I]t makes sense for the Weston

14 firm, and its co-counsel the Marron firm, to continue as counsel in a case that appears to be essentially

15 the product of their work and design, and they therefore will be appointed as interim class counsel.”).

16 This is particularly true here, since the Klein complaint did not rely on a government enforcement

17 action, but instead was the result of an extensive factual and legal investigation which began in 2019.

18           Here, other firms’ endorsement of the theories that Quinn Emanuel and Keller Lenkner first

19 developed, as reflected in the filing of substantially-similar follow-on complaints, further supports the

20 appointment of Mr. Swedlow and Mr. Postman as Interim Co-Lead User Class Counsel. See In re

21 iPhone 4S Consumer Litig., 2012 WL 12960637, at *1 (appointing counsel in first-filed case where

22 “[t]hey filed the original complaints in the separate actions several weeks before [a later firm] filed its

23 complaint” and noting that “[a] comparison of the complaints reveals that the Jones complaint

24 contains strikingly similarly allegations to those in the original Fazio complaint.”); accord Carlin v.

25
             4
26              See also Steele v. United States, No. 14-cv-1523-RCL, 2015 WL 4121607, at *4 n.2
   (D.D.C. June 30, 2015) (“since both groups are more than qualified to handle this action, it would be
27 imminently [sic] reasonable to select the Motley Rice Group on the basis that their complaint was
   filed first.”).
28

                                             -6-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 11 of 31




 1 DairyAmerica, Inc., No. 09-cv-0430-AWI, 2009 WL 1518058, at *2 (E.D. Cal. May 29, 2009)

 2 (“Cohen Milstein has done a majority of the preparation work leading to the filing of these actions,

 3 including investigation into the alleged misconduct and identification of the legal theory of the case.

 4 Indeed, a simple comparison of the original complaint in this action with the two filed by Hagens

 5 Berman reveals that they are almost identical.”). That is because “copycat complaints do not benefit

 6 the class, and are merely entrepreneurial efforts taken by firms attempting to secure lead counsel

 7 status.” In re Cendant Corp. Sec. Litig., 404 F.3d 173, 181 (3d Cir. 2005).

 8          When Quinn Emanuel and Keller Lenkner work to investigate and identify potential claims,

 9 we probe deeply in a way that provides unique benefits for our class-action clients. For example, the

10 Honorable Paul A. Engelmayer (S.D.N.Y.) appointed Quinn Emanuel as co-lead counsel in In re

11 Interest Rate Swaps Antitrust Litigation because Quinn Emanuel’s pre-filing efforts “were more

12 generative and exceeded the investigative work of the other applicants by an order of magnitude.”

13 No. 16-mc-2704-PAE, 2016 WL 4131846, at *3 (S.D.N.Y. Aug. 3, 2016) (emphasis added). The

14 same is true here. Quinn Emanuel and Keller Lenkner have spared no expense in investigating and

15 developing the claims in this case and identifying the core legal theories explaining why and how

16 Facebook’s efforts over the years have not only substantially harmed competition, but the User Class

17 as well. Having commenced our investigation into Facebook’s anticompetitive conduct two years

18 ago, our firms are prepared to expeditiously litigate the User Class’s claims against Facebook. For

19 these reasons, Rule 23(g)(1)(A)(i) strongly favors the appointment of Quinn Emanuel and Keller

20 Lenkner as Interim Co-Lead User Class Counsel.

21 II.      QUINN EMANUEL AND KELLER LENKNER HAVE SIGNIFICANT ANTITRUST
22          AND CLASS-ACTION LITIGATION KNOWLEDGE AND EXPERIENCE.
23          This litigation sits firmly within Quinn Emanuel’s and Keller Lenkner’s wheelhouses. Both of

24 our firms have significant experience litigating complex and landmark antitrust and class-action cases,

25 including specifically antitrust class actions. As such, Quinn Emanuel and Keller Lenkner are

26 uniquely positioned to draw on their unparalleled antitrust and class-action litigation practices to

27 expeditiously and efficiently pursue claims on behalf of the User Class, more than satisfying Rule

28 23(g)(1)(A)(ii) and Rule 23(g)(1)(A)(iii).

                                            -7-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 12 of 31




 1          A.      Quinn Emanuel
 2          Quinn Emanuel, the world’s largest law firm devoted solely to business litigation, has built its

 3 reputation on its ability to effectively litigate high-stakes cases against the most formidable

 4 adversaries, including Facebook. Among other accolades, Quinn Emanuel has been named a

 5 “litigation powerhouse” by The American Lawyer, a “global force in litigation” by The Wall Street

 6 Journal, one of “The Four Firms that GCs Fear The Most” by BTI Consulting Group (for ten years

 7 running), a “Tier One” antitrust practice by Benchmark Litigation, “Antitrust Litigation Department of

 8 the Year” by The Recorder, and “Class Action Group of the Year” by Law360. See Exh. A.

 9          These recognitions come with good reason—Quinn Emanuel has a long string of victories on

10 behalf of antitrust and class plaintiffs. See, e.g., In re Credit Default Swaps Antitrust Litig., Case No.

11 13-md-02476 (S.D.N.Y.) (Quinn Emanuel served as co-lead class counsel, obtaining over $1.87

12 billion in settlements); ISDAfix Antitrust Litig., Case No. 14-cv-7126 (S.D.N.Y.) (Quinn Emanuel

13 served as co-lead class counsel, obtaining more than $500 million in settlements); Polyurethane Foam

14 Antitrust Litig., Case No. 10-md-02196 (N.D. Ohio) (Quinn Emanuel served as co-lead class counsel

15 for direct purchaser plaintiffs and obtained more than $430 million in settlements); Complete

16 Entertainment Resources LLC v. Live Nation Entertainment, Inc. et al, Case No. 2:15-cv-09814 (C.D.

17 Cal.) (Quinn Emanuel served as counsel for a plaintiff that asserted exclusive dealing, tying, and

18 monopolization claims against Live Nation and Ticketmaster, securing a $110 million settlement for

19 the plaintiff); In re SSA Bonds Antitrust Litig., Case No. 1:16-cv-03711 (S.D.N.Y.) (Quinn Emanuel

20 served as co-lead class counsel and secured settlements totaling $95.5 million). And, in the Risk

21 Corridors case—Health Republic Ins. Co. v. United States, Case No. 1:16-cv-00259 (Fed. Cl.)—a

22 certified class of health insurers ultimately recovered $3.7 billion from the federal government after

23 several of the Quinn Emanuel attorneys in this case, including Mr. Swedlow and Mr. Wolfson, filed

24 the first case in the nation addressing the federal government’s failure to make risk corridor payments

25 in violation of Section 1342 of the Affordable Care Act. As class counsel, Quinn Emanuel created

26 and successfully advanced the core legal and factual theory that the Supreme Court ultimately blessed

27 as correct in mid-2020, resulting in full judgments against the federal government.

28

                                             -8-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 13 of 31




 1          Importantly, Quinn Emanuel knows how to litigate against Facebook, having already pursued

 2 an antitrust lawsuit against it in Social Ranger LLC v. Facebook Inc., Case No. 1:14-cv-01525-LPS

 3 (D. Del.). Swedlow Decl., ¶ 15. In that case, Quinn Emanuel, including an attorney in this case, Mr.

 4 Teruya, pursued antitrust claims against Facebook on behalf of Social Ranger LLC—a software

 5 company that offered virtual currency services—alleging that Facebook was able to use its dominance

 6 to monopolize the market for virtual currency services on social game networks. Id. Notably, Quinn

 7 Emanuel and its co-counsel were able to compel the deposition of Facebook founder Mark

 8 Zuckerberg, and the case was resolved shortly before trial in 2017. Id.

 9          But Quinn Emanuel’s success in antitrust cases is not limited to just the plaintiff side of the

10 “v.” Quinn Emanuel has also achieved monumental successes on behalf of antitrust defendants. For

11 example, Quinn Emanuel, including an attorney in this case, Mr. Teruya, obtained a complete defense

12 verdict for Micron Technology in an antitrust case where Rambus Inc. sought $4 billion—trebled to

13 $12 billion—from Micron at trial. See Exh. B. On behalf of Daimler AG and Mercedes-Benz USA,

14 LLC—defendants in In re German Automotive Manufacturers Antitrust Litig., Case. No. 3:17-md-

15 02796-CRB (N.D. Cal.)—a team of Quinn Emanuel attorneys, including Mr. Teruya and Mr.

16 Wolfson, recently helped obtain dismissal with prejudice of antitrust claims asserted by putative

17 classes of consumers and automobile dealers. Swedlow Decl., ¶ 18. Quinn Emanuel successfully

18 defeated motions to certify direct and indirect purchaser classes in In re Flash Memory Antitrust

19 Litigation, Case No. 4:07-cv-00086-SBA (N.D. Cal.). Id.. Quinn Emanuel’s “both sides of the v.”

20 practice, particularly in antitrust cases, provides it with unique insights into the strategies employed by

21 plaintiffs and defendants, and allows it to maximize plaintiffs’ chances and settlement opportunities.

22          For this case, Quinn Emanuel has assembled a strong team of well-qualified attorneys

23 consisting of:5

24          Stephen A. Swedlow—Mr. Swedlow is Co-Managing Partner of Quinn Emanuel’s Chicago

25 office. Swedlow Decl., ¶ 8. Mr. Swedlow has tried over 20 complex civil cases to verdict as lead

26
            5
             More detailed biographies of Mr. Swedlow, Mr. Teruya, Ms. Sheth, and Mr. Wolfson are
27 included in Mr. Swedlow’s declaration, which is submitted as an attachment to this application. See
   Swedlow Decl., ¶¶ 8–11.
28

                                             -9-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 14 of 31




 1 counsel, including trying two class-action cases. Swedlow Decl., ¶ 8. Mr. Swedlow was a Trial

 2 Lawyer of the Year finalist in 2003 for obtaining the largest civil verdict in Illinois history, on behalf

 3 of a class, and he has been named an Illinois “Super Lawyer” each year from 2006 through 2020. Id.

 4          Mr. Swedlow has litigated more than 100 complex class-action cases and frequently serves as

 5 lead or co-lead class counsel for plaintiffs. Indeed, Mr. Swedlow has achieved substantial class-action

 6 settlements on behalf of class members in various cases. Most recently, as addressed above, in Health

 7 Republic Ins. Co. v. United States, Case No. 1:16-cv-00259 (Fed. Cl.) and Common Ground

 8 Healthcare Cooperative v. United States, Case No. 1:17-cv-00877 (Fed. Cl.), as a result of Mr.

 9 Swedlow’s and the team’s efforts, a certified class of health insurers ultimately recovered $3.7 billion

10 from the federal government. Swedlow Decl., ¶ 8. Mr. Swedlow also currently serves as co-lead

11 counsel for a putative class of minors pursuing claims against Amazon in Hall-O’Neil et al v. Amazon

12 Inc. et al, Case No. 2:19-cv-00910 (W.D. Wash.). Id. Mr. Swedlow’s other representative class-

13 action experiences include (among others): Martin et al v. KCBX Terminals Co. et al, Case No. 1:13-

14 cv-08376 (N.D. Ill.); Harris et al v. comScore, Inc., Case No. 1:11-cv-05807 (N.D. Ill.); and Price et

15 al v. Philip Morris, Inc., Case No. 00-L-112 (Ill. Cir. Ct.). Id.

16          Mr. Swedlow also has significant antitrust experience and currently represents plaintiff Cydia,

17 a software company that launched an early app store for the Apple iPhone, in SaurikIT, LLC v. Apple

18 Inc., Case No. 4:20-cv-08733-YGR (N.D. Cal.), the first competitor case challenging Apple’s

19 monopolization of the iOS app distribution and iOS app payment processing markets. Swedlow Decl.,

20 ¶ 8. Mr. Swedlow has served as lead or co-lead counsel in a number of other antitrust cases, including

21 (among others): IQVIA Inc. et al v. Veeva Systems, Inc., Case No. 2:17-cv-00177-CCC (D.N.J); IQVIA

22 Inc. et al v. Veeva Systems, Inc., Case No. 2:19-cv-15517-CCC (D.N.J.); and Apple Inc. v. Qualcomm

23 Inc., Case No. 3:17-cv-00108-GPC-MDD (S.D. Cal.). Id. Mr. Swedlow previously served as a law

24 clerk to the Honorable Jerome Farris of the United States Court of Appeals for the Ninth Circuit. Id.

25          Kevin Y. Teruya—Mr. Teruya is a partner in Quinn Emanuel’s Los Angeles office. Swedlow

26 Decl., ¶ 9. Mr. Teruya’s practice focuses primarily on antitrust and unfair competition litigation, and

27 he has been recognized as a “Super Lawyer” by Southern California Super Lawyer for years and one

28 of the 500 leading plaintiff financial lawyers by Lawdragon. Id. Mr. Teruya has served as an officer

                                            -10-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 15 of 31




 1 of the Executive Committee of the Antitrust & Unfair Competition Law Section of the State Bar of

 2 California, an officer of the Executive Committee of the Antitrust Section of the Los Angeles County

 3 Bar Association, and as a member of the editorial board for the annual “California Antitrust and

 4 Unfair Competition Law” treatise. Swedlow Decl., ¶ 9.

 5          Mr. Teruya has played significant roles in a number of antitrust cases including (among

 6 others): Rambus Inc. v. Micron Technology Inc. et al, Case No. CGC-04-431105 (Cal. Super. Ct.);

 7 Social Ranger LLC v. Facebook Inc., Case No. 1:14-cv-01525-LPS (D. Del.); FCA US LLC v. Yazaki

 8 Corp. et al, Case No. 2:17-cv-14138 (E.D. Mich.); Polyurethane Foam Antitrust Litig., Case No. 10-

 9 md-02196 (N.D. Ohio); Complete Entertainment Resources LLC v. Live Nation Entertainment, Inc. et

10 al, Case No. 2:15-cv-09814 (C.D. Cal.); Van Iderstine et al v. Live Nation Entertainment, Inc. et al,

11 Case No. 2:20-cv-03888-GW (C.D. Cal.); In re German Automotive Manufacturers Antitrust Litig.,

12 Case No. 3:17-md-02796-CRB (N.D. Cal.); Ashton Woods Holdings L.L.C. et al v. USG Corp. et al,

13 Case No. 4:15-cv-01247-HSG (N.D. Cal.); In re Cathode Ray Tube Antitrust Litig., Case No. 07-cv-

14 05944-JST (N.D. Cal.); and Intuit Inc. et al v. Visa Inc. et al, Case No. 3:21-cv-01234-EMC (N.D.

15 Cal.). Swedlow Decl., ¶ 9. Mr. Teruya previously served as a law clerk to the Honorable Herbert

16 Y.C. Choy of the United States Court of Appeals for the Ninth Circuit. Id.

17          Manisha M. Sheth—Ms. Sheth is a partner in Quinn Emanuel’s New York office. She is a

18 seasoned trial lawyer with over 20 years of experience in both private practice and as a former federal

19 and state prosecutor. Swedlow Decl., ¶ 10. Ms. Sheth recently served as the Executive Deputy

20 Attorney General for the Economic Justice Division at the Office of the New York Attorney General,

21 where she supervised all complex commercial investigations and civil enforcement actions in the areas

22 of antitrust, data security and privacy, consumer frauds, securities, government fraud, and real estate

23 finance. Id. In that role, Ms. Sheth supervised the Office of the New York Attorney General’s

24 Antitrust Bureau. Among other accolades, Ms. Sheth was named in Crain’s New York Business

25 “Notable Women in Law” list (2021); Lawdragon’s 500 Leading Plaintiff Financial Lawyers Guide in

26 business litigation (2019–2020); in Crain’s New York Business “40 under 40” list (2013); and in The

27 National Law Journal’s “Minority 40 under 40” list (2011). Id.

28

                                           -11-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 16 of 31




 1          Ms. Sheth has extensive experience representing plaintiffs, defendants, and public entities in a

 2 wide range of complex commercial disputes and government investigations involving antitrust,

 3 securities fraud, and other business frauds and torts. Swedlow Decl., ¶ 10. Ms. Sheth’s representative

 4 experiences include (among others): Federal Housing Finance Agency v. Nomura Holding America,

 5 Inc. et al, Case No. 1:11-cv-06201-DLC (S.D.N.Y.); In the Matter of Royal Bank of Scotland,

 6 (N.Y.O.A.G.); The People of the State of New York v. Sprint Communications, Inc. et al, Case No.

 7 103917/2011 (Sup. Ct. N.Y.); In the Matter of UBS Securities LLC et al, (N.Y.O.A.G.); The People of

 8 the State of New York v. Charter Communications, Inc. et al, Case No. 450318/2017 (Sup. Ct. N.Y.);

 9 In the Matter of Wells Fargo & Company, (N.Y.O.A.G.); In the Matter of Bank of America Corp. et

10 al, (N.Y.O.A.G.); State of New York ex rel. v. Harbringer Capital Partners Offshore Manager, L.L.C.,

11 et al, Case No. 100416/2015 (Sup. Ct. N.Y.); In the Matter of Credit Suisse Securities (USA) LLC,

12 (N.Y.O.A.G.); In the Matter of Simon Property Group, Inc., (N.Y.O.A.G.); and In the Matter of

13 Taylor Garbage Service, Inc., (N.Y.O.A.G.). Id. Ms. Sheth also represented the State of New York in

14 a number of antitrust settlements arising out of multiple financial institutions’ collusive setting of the

15 London Interbank Offered Rate (“LIBOR”). Id. Ms. Sheth previously served as a federal prosecutor

16 for five years, during which time she indicted over thirty-five cases, conducted numerous trials, and

17 argued several appeals before the Third Circuit. Ms. Sheth served as a law clerk to the Honorable

18 William H. Pauley III of the United States District Court for the Southern District of New York. Id.

19          Adam B. Wolfson—Mr. Wolfson is a partner in Quinn Emanuel’s Los Angeles office who

20 represents both plaintiffs and defendants in antitrust, class-action, and other litigation. Swedlow

21 Decl., ¶ 11. Mr. Wolfson has been named a “Rising Star” in Class Actions by Law360, listed among

22 the top 500 plaintiffs’ financial lawyers in the nation by Lawdragon, and a Recommended Lawyer in

23 Antitrust by Legal 500 USA. Id.

24          Mr. Wolfson currently serves on the Executive Committee in In re 3M Combat Arms Earplug

25 Products Liability Litig., Case No. 3:19-md-2885 (N.D. Fla.), a mass tort seeking compensation for

26 over 250,000 former service members injured by defective earplugs 3M sold to the military. Swedlow

27 Decl., ¶ 11. Mr. Wolfson has played significant roles in a number of other antitrust and competitor

28 cases and class actions including (among others): Mackmin et al v. Visa Inc. et al, Case No. 1:11-cv-

                                            -12-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 17 of 31




 1 01831 (D.D.C.); Polyurethane Foam Antitrust Litig., Case No. 10-md-02196 (N.D. Ohio); Complete

 2 Entertainment Resources LLC v. Live Nation Entertainment, Inc. et al, Case No. 2:15-cv-09814 (C.D.

 3 Cal.); Van Iderstine et al v. Live Nation Entertainment, Inc. et al, Case No. 2:20-cv-03888-GW (C.D.

 4 Cal.); In re German Automotive Manufacturers Antitrust Litig., Case No. 3:17-md-02796-CRB (N.D.

 5 Cal.); Transweb, LLC v. 3M Innovative Properties Co. et al, Case No. 2:10-cv-04413-FSH (D.N.J.);

 6 SaurikIT, LLC v. Apple Inc., Case No. 4:20-cv-08733-YGR (N.D. Cal.); and Intuit Inc. et al v. Visa

 7 Inc. et al, Case No. 3:21-cv-01234-EMC (N.D. Cal.). Swedlow Decl., ¶ 11. Mr. Wolfson has also

 8 taken class actions to final judgment with resulting huge awards, including, for example, working with

 9 Mr. Swedlow on a class action in which they recovered $3.7 billion in judgments for two certified

10 classes of health insurers seeking recovery based on the federal government’s failure to make risk

11 corridor payments under the Affordable Care Act. Id. As particularly relevant to Facebook, Mr.

12 Wolfson was the core associate in the Winklevoss twins’ case against Facebook and Mark

13 Zuckerberg, a dispute that was subsequently dramatized in the movie, The Social Network, and

14 resulted in a confidential settlement.

15          Quinn Emanuel has also assembled a strong team of well-qualified associates to assist with

16 this case. Swedlow Decl., ¶¶ 12–13. For example, Quinn Emanuel associate Michelle R. Schmit

17 regularly represents litigants in antitrust, class-action, and data privacy litigation. See Id., ¶ 12

18 (detailing representative experience). Quinn Emanuel associate Brantley I. Pepperman—a former

19 law clerk to the Honorable Christina A. Snyder of the United States District Court for the Central

20 District of California—has litigated a number of other antitrust matters and previously served as a

21 contributor to the “California Antitrust and Unfair Competition Law” treatise. See Id., ¶ 13. Ms.

22 Schmit, Mr. Pepperman, and other associates will continue to play a significant role throughout this

23 litigation. See Guidelines for Final Pretrial Conferences in Jury Trials Before District Judge Lucy H.

24 Koh (Sept. 23, 2019), at 5 (Opportunities for Less Experienced Lawyers).

25          B.      Keller Lenkner
26          After being formed just over three years ago by veterans of the defense bar, Keller Lenkner has

27 proven itself as one of the leading complex litigation firms for plaintiffs in the United States. See Exh.

28 G. The firm serves hundreds of thousands of clients in litigation and arbitration matters and acts as

                                            -13-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 18 of 31




 1 plaintiffs’ counsel in high-stakes class and public enforcement actions across the country. More than

 2 60% of Keller Lenkner’s partners and associates were law clerks at a federal court of appeals or

 3 district court, including four former law clerks at the Supreme Court of the United States. See

 4 Declaration of Warren D. Postman (“Postman Decl.”), ¶ 3. Its team includes former partners and

 5 associates at the country’s leading law firms, with a majority joining the firm after having practiced at

 6 AmLaw 25 firms and elite trial boutiques. Id.

 7          Keller Lenkner’s complex litigation practice includes high-profile antitrust and consumer-

 8 rights cases. For example, the firm was retained by the States of Texas, North Dakota, and Idaho to

 9 represent them in their multi-state antitrust case against Google: The State of Texas, et al v. Google,

10 LLC, Case No. 4:20-cv-00957 (E.D. Tex.). Keller Lenkner is also lead counsel in a class action in this

11 District on behalf of digital advertisers against LinkedIn for its inflated ad metrics, TopDevz, LLC et al

12 v. LinkedIn Corp., 5:20-cv-08324-SVK (N.D. Cal.), and has played a central role in developing and

13 filing this consumer class action against Facebook. The Keller Lenkner partners leading this case are

14 deeply experienced in class actions and antitrust law, regularly litigate complex cases such as this one,

15 and are highly qualified to lead the User Class to a successful result against Facebook.

16          In the short time since its formation, Keller Lenkner’s lawyers have already developed a

17 national reputation for developing groundbreaking legal arguments and strategies. For example,

18 Keller Lenkner has pioneered the strategy of pursuing individual arbitrations for thousands (or tens of

19 thousands) of employees and consumers simultaneously, which as reported by the New York Times,

20 has left defendants “scared to death.”6 In connection with that practice, and in beating a defendant’s

21 attempt to avoid its own arbitration clause, Judge Terry Green of the Los Angeles Superior Court

22 recently praised Keller Lenkner’s work, commenting “Let’s give [the] . . . Keller Firm . . . you know a

23 toast. Good work. It’s good work.” See Exh. F at 22:9–11. Indeed, the firm has won numerous

24 precedent-setting victories requiring defendants to comply with their obligation to arbitrate disputes

25 individually. And, in less than three years, that practice alone has yielded more than $200 million in

26
            6
             See Michael Corkery and Jessica Silver-Greenberg, “‘Scared to Death’ by Arbitration:
27 Companies Drowning in Their Own System”, The New York Times (Apr. 6, 2020), available at:
   https://www.nytimes.com/2020/04/06/business/arbitration-overload.html?searchResultPosition=1.
28

                                            -14-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 19 of 31




 1 recoveries. Keller Lenkner has also built a formidable product-liability practice, representing

 2 thousands of clients in a dozen consolidated actions throughout the country. Federal courts across the

 3 country have recognized Keller Lenkner’s creativity and skill by appointing Keller Lenkner’s lawyers

 4 to take on law and briefing responsibilities in four MDLs.

 5          The Keller Lenkner lawyers who will be primarily handling this case include:

 6          Warren Postman—Mr. Postman is a Partner at Keller Lenkner, where he combines a deep

 7 understanding of the civil litigation system with broad substantive expertise to solve complex

 8 litigation challenges. He was selected as one of the National Law Journal’s Plaintiff’s Lawyers

 9 Trailblazers for his work building the firm’s mass arbitration practice, which devotes unparalleled

10 resources to resolving the antitrust, consumer fraud, and other claims of consumers and employees

11 who are subject to forced arbitration clauses. Mr. Postman has won precedent-setting victories

12 requiring defendants to comply with their obligation to arbitrate under agreements they drafted, and he

13 has also been recognized by Lawdragon as one of the 500 Leading Lawyers in America.

14          Mr. Postman has litigated major antitrust matters for both defendants and plaintiffs. On the

15 defense side, Mr. Postman represented Sirius XM in its defense of private antitrust claims in Blessing

16 v. Sirius XM, Case No. No. 09-cv-10035 (S.D.N.Y.). On the plaintiffs’ side, he represents the States

17 of Texas, North Dakota, and Idaho in their major antitrust case against Google, as well as consumer

18 plaintiffs pursuing antitrust claims against Live Nation and Ticketmaster in Olivia Van Iderstine et al

19 v. Live Nation Entertainment, Inc. et al, Case No. 2:20-cv-03888 (C.D. Cal.). As part of the firm’s

20 mass arbitration practice, Mr. Postman also leads the representation of over 100,000 individual clients

21 pursuing antitrust claims in confidential arbitrations.

22          Before joining Keller Lenkner, Mr. Postman was Vice President and Chief Counsel for

23 Appellate Litigation at the U.S. Chamber Litigation Center. He was previously an attorney in the

24 Issues & Appeals practice at Jones Day, where he helped guide trial and appellate strategy in some of

25 the firm’s most complex and high-stakes cases. Mr. Postman served as a law clerk for Justice David

26 H. Souter at the Supreme Court of the United States and Judge William A. Fletcher at the U.S. Court

27 of Appeals for the Ninth Circuit. See generally Postman Decl., ¶ 9.

28

                                           -15-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 20 of 31




 1          Ashley Keller—Mr. Keller is a founding Partner at Keller Lenkner and a seasoned trial and

 2 appellate lawyer with deep substantive knowledge across a wide variety of practice areas and types of

 3 claims. Courts and counsel around the country regularly look to Mr. Keller to craft and present

 4 complex legal issues on behalf of clients, including recently when he was appointed chair of the Law

 5 & Briefing Committee in the Zantac MDL. Mr. Keller leads KL’s representation of the States of

 6 Texas, North Dakota, and Idaho in their antitrust case against Google. Previously, Mr. Keller co-

 7 founded the litigation finance firm Gerchen Keller Capital, which grew to more than $1.3 billion in

 8 assets under management and was the world’s largest private investment manager focused on legal

 9 and regulatory risk before it was acquired by Burford Capital in 2016. Before co-founding Gerchen

10 Keller, Mr. Keller was a partner at Bartlit Beck LLP. While there, he handled various trial and

11 appellate matters involving multi-billion-dollar securities and patent cases, contract disputes, mass

12 torts, and class actions. Mr. Keller previously served as a law clerk for Justice Anthony M. Kennedy

13 at the Supreme Court of the United States and Judge Richard Posner at the U.S. Court of Appeals for

14 the Seventh Circuit. See generally Postman Decl., ¶ 10.

15          Jason A. Zweig—Mr. Zweig, a Partner, joined Keller Lenkner in January 2021. Mr. Zweig

16 has nearly 18 years of antitrust experience and 22 years of complex litigation experience. Mr. Zweig

17 was a member of the trial team in High Fructose Corn Syrup Antitrust Litig., MDL No. 1087 (C.D.

18 Ill.). Mr. Zweig also played significant roles in over 30 antitrust class actions, including: Hydrogen

19 Peroxide Antitrust Litig., MDL No. 1682 (E.D. Pa.); Plastics Additives Antitrust Litig., Case No. 2:03-

20 cv-2038 (E.D. Pa.); NBR Antitrust Litig., Case No. 2:03-cv-1898 (W.D. Pa.); and In re Linens

21 Antitrust Litig., Case No. 1:03-cv-7823 (S.D.N.Y.). Mr. Zweig is currently lead class counsel in: The

22 2001 Bentley Family Trust and Jennifer Bentley v. United of Omaha Life Ins. Co., Case No. 16-cv-

23 07870 (C.D. Cal.) and In re LIBOR-Based Financial Instruments Antitrust Litig., Case No. 11-md-

24 2262 (S.D.N.Y.) (Non-Defendant OTC Class). Before joining Keller Lenkner, Jason was the

25 managing partner of the Chicago office of Hagens Berman Sobol Shapiro LLP, a national class-action

26 and complex litigation firm. In addition to representing plaintiff classes, Mr. Zweig has also

27 represented large corporations in antitrust litigation. While at Hagens Berman, Mr. Zweig headed that

28 firm’s representation of several large merchants, including American Airlines, Southwest Airlines,

                                           -16-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 21 of 31




 1 Alaska Airlines and FedEx, with respect to their claims in In re Payment Card Interchange Fee and

 2 Merchant Discount Antitrust Litig., 1:14-md-1720 (E.D.N.Y.). Mr. Zweig previously worked as a

 3 judicial intern for the Honorable Jed S. Rakoff of the United States District Court for the Southern

 4 District of New York. See generally Postman Decl, ¶ 12.

 5          Ben Whiting—Ben Whiting is a Partner at Keller Lenkner and is a seasoned trial attorney with

 6 extensive experience litigating complex, high-stakes matters on behalf of plaintiffs and defendants

 7 across a variety of practice areas, with clients consistently relying on Mr. Whiting to present their

 8 cases to juries, judges, and arbitration panels. Before joining the firm, Mr. Whiting was a partner at

 9 Bartlit Beck LLP, an award-winning trial litigation boutique, where he spent nearly a decade focused

10 on a wide range of matters at the trial and appellate levels, including mass torts, class actions,

11 contractual disputes, and patent disputes. See generally Postman Decl., ¶ 11.

12          Jason Ethridge—Mr. Ethridge is an associate at Keller Lenkner. Before joining the firm in

13 2020, he was an associate at Kellogg, Hansen, Todd, Figel & Frederick PLLC in Washington, D.C.,

14 where he primarily represented plaintiffs in multi-district litigation, class actions, and arbitrations.

15 Mr. Ethridge previously served as a law clerk to Judge Pamela Harris of the U.S. Court of Appeals for

16 the Fourth Circuit and Judge Dabney Friedrich of the U.S. District Court for the District of Columbia.

17 Keller Lenkner is fortunate to have a strong roster of associates, believes strongly in giving junior

18 lawyers meaningful opportunities, and commits to doing so here. See generally Postman Decl., ¶ 13.

19 III.     QUINN EMANUEL AND KELLER LENKNER HAVE THE RESOURCES
20          NECESSARY TO EFFECTIVELY REPRESENT THE USER CLASS.
21          This Court must satisfy itself that any counsel seeking to lead the User Class “will commit

22 sufficient attorney time and financial resources to vigorously prosecute the putative class’s claims.”

23 Smith v. State Farm Mut. Auto. Ins. Co., 301 F.R.D. 284, 289 (N.D. Ill. 2014); accord Fed. R. Civ. P.

24 23(g)(1)(A)(iv). Quinn Emanuel and Keller Lenkner have already committed substantial resources to

25 this case, and we will continue to bring them fully to bear on behalf of the User Class.

26          Financial and attorney resources. In a case of significant public importance such as this—

27 where the class faces an adversary that is one of the richest and most influential companies in the

28 world and has retained capable and well-funded counsel—the User Class must be represented by

                                            -17-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 22 of 31




 1 counsel with the experience and resources necessary to make this a fair fight. As discussed above, this

 2 type of litigation is Quinn Emanuel’s life blood. Quinn Emanuel’s attorneys are ready, willing, and

 3 able to devote themselves to the needs of the User Class. And, as a full-service law firm, Quinn

 4 Emanuel is well-capitalized and not beholden to contingent income. As the Honorable Denise L. Cote

 5 (S.D.N.Y.) noted when appointing Quinn Emanuel lead counsel in the CDS antitrust case, she did so

 6 precisely because Quinn Emanuel had “the expertise and resources to handle th[at] litigation.” In re

 7 Credit Default Swaps Antitrust Litig., Case No. 13-md-2476 (S.D.N.Y. Dec. 5, 2013), Dkt. 244 at 37.

 8           Keller Lenkner is also ready and prepared to commit extensive resources to this case, and

 9 cases of this magnitude are nothing new for the firm. Keller Lenkner was founded with the mission of

10 taking on the most complex and resource-intensive litigation challenges. For example, the firm has

11 made substantial investments in the staff and infrastructure to pursue its groundbreaking mass

12 arbitration practice. As part of that practice (and by way of example), Keller Lenkner has advanced

13 arbitration filing fees for its clients totaling tens of millions of dollars. Spurred by early successes, the

14 firm is now composed of 35 attorneys and over 60 non-attorney professionals.

15           Expert resources. Effectively litigating the User Class’s claims will necessarily require the

16 support of experts. These experts will be particularly crucial to establishing damages and obtaining

17 class certification. Quinn Emanuel and Keller Lenkner have already retained and consulted with

18 several renowned experts with extensive academic and government backgrounds who would opine on

19 liability and damages issues. See Swedlow Decl., ¶ 42. Should our firms be appointed, Ms.

20 Srinivasan, a retained consultant, will continue to provide important industry expertise regarding

21 social media platforms, social networks, data privacy issues, and other critical matters. Id., ¶ 43.

22           These efforts demonstrate that Quinn Emanuel and Keller Lenkner firmly believe in the

23 strength of the case, will devote the necessary resources to advance it, and will be ready to move this

24 case forward without delay if appointed Interim Co-Lead User Class Counsel. See In re Apple &

25 AT&TM Antitrust Litig, No. 07-cv-05152-JW, 2008 WL 1766761, at *2 (N.D. Cal. Apr. 15, 2008)

26 (selecting lead counsel because firm “has also already engaged an antitrust economist and invested

27 significant time researching and investigating the potential claims involved in this case”); Dependable

28 Component Supply Corp. v. Murata Mfg. Co., No. 5:18-cv-00198-EJD, 2018 WL 3388548, at *2

                                            -18-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 23 of 31




 1 (N.D. Cal. Apr. 27, 2018) (selecting lead counsel because firms “consulted industry reports and

 2 engaged industry experts and an economist to investigate the potential class action claims”).

 3          Litigation support services. Quinn Emanuel and Keller Lenkner can offer the User Class

 4 unrivaled in-house litigation services (at no cost to the User class), direct attention, and battle-tested

 5 analytical tools. These analytical tools—including predictive coding, e-mail threading, near duplicate

 6 detection, and concept clustering—will allow us to effectively and efficiently cut through the massive

 7 volumes of documents that will likely be produced in this case, thus saving the User Class attorney

 8 time and money. Indeed, courts have appointed Quinn Emanuel as interim co-lead class counsel in

 9 complex antitrust class actions (like this one) precisely because Quinn Emanuel has the resources to

10 “run massive discovery cases[.]” In re Credit Default Swaps Antitrust Litig., Dkt. 244 at 37–38.

11          Geographic reach. Quinn Emanuel has 25 offices across 4 continents, including 2 in the

12 Northern District of California. Keller Lenkner has 3 offices. Both of our firms also have offices in

13 the District of Columbia, where the State Attorneys General and FTC cases against Facebook are

14 pending. To the extent possible witnesses and documents are located around the country, if not

15 around the globe, our global presence will create efficiencies and allow our firms to leave no stone

16 unturned in the prosecution of the User Class’s claims. Many of Quinn Emanuel’s lawyers—

17 including many of the Quinn Emanuel lawyers currently litigating this case—are California-based,

18 and Quinn Emanuel’s strong local presence will create further savings for the User Class.

19          Trial resources. Quinn Emanuel and Keller Lenkner offer the User Class a head start should

20 this case go to trial. As Judge Cote noted when she appointed Quinn Emanuel as co-lead class counsel

21 in the CDS case, Quinn Emanuel boasts attorneys who are not just litigators but “trial lawyers who can

22 actually go into court and try a case.” In re Credit Default Swaps Antitrust Litig., Dkt. 244 at 37–38.

23 Quinn Emanuel’s attorneys alone have tried over 2,300 cases and arbitrations, winning more than

24 88% of them. The partners on this case have tried multiple class action and antitrust cases to juries

25 and judges. Our two firms are stocked with additional, seasoned trial lawyers who are available to

26 join the team if needed. These capabilities will ensure that every decision as to what to do—and not

27 do—is appropriately tailored to the specific question of how to get this case ready for trial without

28 unnecessary delay, and will also encourage potentially quicker and greater settlement.

                                            -19-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 24 of 31




 1          Appellate resources. Winning this case may require winning appeals. Quinn Emanuel is

 2 home to one of the nation’s leading Ninth Circuit appellate practices, headed by named partner

 3 Kathleen Sullivan, who is repeatedly recognized as one of the nation’s preeminent appellate

 4 advocates. Quinn Emanuel’s appellate practice is also particularly experienced in antitrust matters,

 5 and it has always worked hand-in glove with Quinn Emanuel’s litigators to ensure that our theories are

 6 well-grounded in law and will withstand appellate scrutiny. Keller Lenkner likewise boasts a

 7 renowned appellate practice, and two of its partners already litigating this case—Warren Postman and

 8 Ashley Keller—are former law clerks to Justices of the Supreme Court of the United States.

 9 IV.      OTHER FACTORS FAVOR APPOINTMENT OF QUINN EMANUEL AND KELLER
10          LENKNER AS INTERIM CO-LEAD USER CLASS COUNSEL.
11          A.     Quinn Emanuel and Keller Lenkner Have and Will Continue to Work
12                 Cooperatively with Other Counsel
13          When appointing interim class counsel, this Court has previously considered counsel’s

14 “[a]bility to work cooperatively and efficiently with others[.]” In re Yahoo! Inc. Customer Data

15 Security Breach Litig., No. 5:16-md-02752-LHK (N.D. Cal. Dec. 3, 2016), Dkt. 2 at 3. Quinn

16 Emanuel and Keller Lenkner have already worked constructively with opposing counsel and

17 cooperatively with counsel for other User and Advertiser plaintiffs, see Swedlow Decl., ¶¶ 31–41, and

18 we will continue to do so should the Court appoint us as Interim Co-Lead User Class Counsel.

19          For example, following the filing of a number of other antitrust class actions against Facebook

20 after Quinn Emanuel and Keller Lenkner filed the Klein action, our firms consistently consulted with

21 both counsel for Facebook and counsel for the other plaintiffs in an effort to develop an orderly

22 process for coordinating and streamlining these numerous proceedings. Prior to filing a motion to

23 relate Kupcho, Dames, and Steinberg to Klein—the only User Class-only cases pending against

24 Facebook at that time—Quinn Emanuel and Keller Lenkner reached out to counsel for the Kupcho,

25 Dames, and Steinberg plaintiffs and to counsel for Facebook to discuss the proper assignment of these

26 cases to this Court. Swedlow Decl., ¶ 32. Ultimately, Quinn Emanuel and Keller Lenkner were able

27 to secure agreement from counsel for the Dames and Steinberg plaintiffs. Id., ¶ 33.

28

                                           -20-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 25 of 31




 1          Prior to the Court’s February 9, 2021 order, see Klein, Dkt. 47, Quinn Emanuel and Keller

 2 Lenkner reached out to counsel for the other User and Advertiser plaintiffs and to counsel for

 3 Facebook to discuss case management issues including: (a) the proper assignment of all of the then-

 4 pending nine User and Advertiser cases to this Court; (b) the filing of Consolidated Complaints; and

 5 (c) allowing Facebook to respond to any Consolidated Complaints instead of the individual complaints

 6 filed to date. Swedlow Decl., ¶¶ 34–38. Following the Court’s order, our firms continued to build

 7 consensus among the User and Advertiser plaintiffs regarding case management issues. Id., ¶ 40.

 8          In that same vein, Quinn Emanuel and Keller Lenkner each have strong relationships and open

 9 channels of communication with the public entities which are also pursuing antitrust actions against

10 Facebook. Attorneys at our respective firms have served at the highest levels of federal and state

11 governments. The State Attorneys General case is led by the Office of the New York Attorney

12 General. Quinn Emanuel partner Manisha M. Sheth previously served as the Executive Deputy

13 Attorney General for the Division of Economic Justice at the Office of the New York Attorney

14 General, where she oversaw a number of divisions, including the Antitrust Bureau. Swedlow Decl., ¶

15 10. Likewise, four members of the multi-state coalition pursuing antitrust claims against Facebook—

16 Texas, Arizona, North Dakota, and Idaho—are Keller Lenkner’s clients. And, after the various State

17 Attorneys General and the FTC filed their antitrust suits against Facebook, the Quinn Emanuel and

18 Keller Lenkner team in this case reached out to many of these public entities to establish positive

19 working relationships. Swedlow Decl., ¶ 31. Our firms’ strong relationships with these public entities

20 will benefit the User Class as the private, State Attorneys General, and FTC actions proceed.

21          Where, as here, firms have worked constructively and cooperatively with other interested

22 counsel, such professionalism promotes judicial economy and favors appointing those firms as interim

23 co-lead class counsel. See Bernal v. Netflix, Inc., No. 5:11-cv-00379-EJD, 2011 WL 13157369, at *3

24 (N.D. Cal. Aug. 12, 2011) (selecting firm as interim lead class counsel because, inter alia, “[t]he firm

25 has also made an effort to bring together all counsel.”). Quinn Emanuel and Keller Lenkner

26 frequently litigate class actions (like this one) that require the management and coordination of

27 numerous law firms and attorneys. If appointed as Interim Co-Lead User Class Counsel, we will

28

                                            -21-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 26 of 31




 1 continue to work constructively with counsel for Facebook and cooperatively with counsel for other

 2 User and Advertiser plaintiffs. Swedlow Decl., ¶ 41.

 3          B.      The Diversity of the Quinn Emanuel and Keller Lenkner Team
 4          The American Lawyer has repeatedly recognized Quinn Emanuel as one of the “Top Firms for

 5 Diversity” and has ranked Quinn Emanuel near the top 10 percent in its annual diversity survey

 6 among the AmLaw 200 firms. Swedlow Decl., ¶ 4. The Human Rights Campaign Foundation has

 7 also awarded Quinn Emanuel a score of 100 percent on its Corporate Equality Index, naming Quinn

 8 Emanuel a “Best Place to Work for LGBTQ Equality.” Id. In addition, Quinn Emanuel is the largest

 9 U.S. law firm with a female named partner, and many of its practice groups and its branch offices are

10 headed by women and other diverse attorneys. Id. Many of Quinn Emanuel’s female partners have

11 been named to Law360’s “Top Female Trial Attorneys,” The Recorder’s “Women Leaders in Law,”

12 Daily Journal’s “Top Women Lawyers” and “Top 75 Women Litigators,” Benchmark’s “Top 250

13 Women in Litigation,” and The American Lawyer’s “Top 45 Women Litigators Under 45.” Id. Keller

14 Lenkner also believes strongly in diversity. As a relatively new firm having just celebrated its third

15 birthday, Keller Lenkner continues to build out its elite pool of talent which includes not only lawyers

16 and staff of different genders, ethnicities, and sexual orientations, but also of backgrounds not

17 typically found in a plaintiffs’ litigation firm. Both our firms firmly believe that the best ideas come

18 from the contributions of individuals with different backgrounds. Indeed, the Quinn Emanuel and

19 Keller Lenkner team in this case includes members of different genders, ages, racial and ethnic

20 identities, and life experiences whose diversity will benefit the User Class.

21          C.      Quinn Emanuel and Keller Lenkner are Committed to Maximizing Efficiencies
22                  and Implementing Fee, Time, and Cost Controls
23          The goal in appointing interim class counsel is to “achieve greater efficiency and clarity.” In

24 re Seagate, 2016 WL 3401989, at *2 (internal citation, quotation marks, and alteration omitted). For

25 this reason, Quinn Emanuel and Keller Lenkner respectfully submit that no formal “committee”

26 structure is necessary for the User Class at this time. Our firms each frequently collaborate with other

27 firms in class-action cases, and we anticipate that other firms will seek to continue working on these

28 cases going forward. If authorized by the Court, we would delegate specific tasks to other firms on an

                                            -22-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 27 of 31




 1 efficient and as needed basis to prosecute the User Class’s claims. See Manual for Complex

 2 Litigation, Federal Judicial Center, § 40.22 at 741 (4th ed. 2004).

 3          Quinn Emanuel and Keller Lenkner will take other steps to ensure the User Class’s claims are

 4 litigated efficiently. Our firms have sophisticated technological capabilities, which we have

 5 consistently utilized to reduce costs and—in recent times through completely remote means—open

 6 new offices and achieve trial and arbitration successes. See Exhs. C, D, E. We also regularly employ

 7 other case management strategies to streamline complex cases, and we are committed to implementing

 8 fee, time, and cost controls to ensure efficiency in representing the User Class. Consistent with this

 9 Court’s orders appointing interim class counsel in other cases, Mr. Swedlow and Mr. Postman will:

10 (1) perform a monthly review of all billing records for all staff, consultants, experts, and attorneys

11 performing work on behalf of the User Class, striking duplicative or inefficient billing; (2) require that

12 all billing be by task and that such billing be contemporaneous, meaning that billing for each task will

13 be recorded within 7 days of the task; and (3) ensure that only those law firms that the Court has

14 previously authorized will perform work on behalf of the User Class. Should the assistance of

15 additional firms be required, Quinn Emanuel and Keller Lenkner will seek approval from the Court,

16 identifying the additional counsel, their background, the specific proposed tasks, and why such

17 additional assistance is required. See Swedlow Decl., ¶¶ 48–49; Postman Decl., ¶¶ 16–18.

18          Litigating cases efficiently is part and parcel to Quinn Emanuel’s and Keller Lenkner’s success

19 in complex cases (like this one). For example, in his declaration supporting the $1.87 billion

20 settlements that Quinn Emanuel helped secure as co-lead class counsel in the CDS case, the

21 mediator—the Honorable Daniel Weinstein (a retired San Francisco County Superior Court Judge)—

22 explained: “I would go so far as to say that, in 30-plus years of mediating high-stakes disputes, this

23 was one of the finest examples of efficient and effective lawyering by plaintiffs’ counsel that I have

24 ever witnessed.” In re Credit Default Swaps Antitrust Litig., Dkt. 447, ¶ 4 (emphasis added). This

25 case is no different—Quinn Emanuel and Keller Lenkner will litigate the User Class’s claims as

26 efficiently as possible and will implement the fee, time, and cost controls necessary to do so.

27

28

                                            -23-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 28 of 31




 1          D.      Quinn Emanuel and Keller Lenkner Will Prioritize the User Class’s Interests
 2          When appointing interim class counsel, this Court has previously considered counsel’s

 3 “[c]ommitment to prioritizing the interests of the putative class.” In re Yahoo! Inc. Customer Data

 4 Security Breach Litig., No. 5:16-md-02752-LHK (N.D. Cal. Dec. 3, 2016), Dkt. 2 at 3. Quinn

 5 Emanuel and Keller Lenkner have and will continue to prioritize the User Class’s interests.

 6          Consistent with the Court’s consolidation order, we respectfully submit that appointing

 7 separate class counsel for the User Class, on the one hand, and for the Advertiser Class, on the other,

 8 will best serve each Class’s respective interests.7 Once appointed, User Class Counsel and Advertiser

 9 Class Counsel can coordinate regarding pre-trial issues such as common discovery and strategy, which

10 would promote efficiency while ensuring that each Class’s interests are best represented.

11          Indeed, courts have recognized that appointing separate counsel for different classes of

12 plaintiffs ensures that each class’s interests are best represented. See In re LIBOR-Based Fin.

13 Instruments Antitrust Litig., No. 11-md-2262-NRB, 2011 WL 5007957, at *3 (S.D.N.Y. Oct. 18,

14 2011) (declining to appoint same interim lead counsel for multiple classes of purchasers because “[a]

15 far more commonsense approach is to divide plaintiffs into two putative classes and appoint interim

16 lead counsel for each class. There is ample precedent for this approach at the pre-certification stage.

17 In fact, the framework has been adopted specifically in the context of antitrust cases in which there are

18 two distinct groups of plaintiffs[.]”).8 This is because, among other reasons: (1) “two classes may be

19
            7
20              Consistent with this approach, courts in the Northern District have appointed separate
     counsel for different plaintiff classes in other antitrust cases involving technology platforms such as
21   Google and Apple. See In re Google Play Developer Antitrust Litig., No. 3:20-cv-05792-JD (N.D.
     Cal. Dec. 11, 2020), Dkt. 79 (appointing counsel for developer class); In re Google Play Consumer
22   Antitrust Litig., No. 3:20-cv-05761-JD (N.D. Cal. Dec. 16, 2020), Dkt. 128 (appointing different
23   counsel for consumer class); In re Apple iPhone Antitrust Litig., No. 4:11-cv-06714-YGR (N.D. Cal.
     Apr. 9, 2012), Dkt. 34 (appointing counsel for consumer class); Cameron et al v. Apple Inc., No. 4:19-
24   cv-03074-YGR (N.D. Cal. Oct. 10, 2019), Dkt. 65 (appointing different counsel for developer class).
            8
              See also In re Korean Air Lines Co., Ltd., 642 F.3d 685, 690 (9th Cir. 2011) (noting district
25
   court accepted proposal “that the ‘direct’ and ‘indirect’ cases be placed on coordinated but separate
26 tracks for pretrial purposes” and recognizing district court appointed different lead counsel for each
   class); In re TFT-LCD (Flat Panel) Antitrust Litig., Case No. 3:07-md-1827-SI (N.D. Cal. July 13,
27 2007), Dkt. 224 (appointing separate interim lead counsel for putative direct purchaser class on the
   one hand, and for putative indirect purchaser class, on the other).
28

                                            -24-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 29 of 31




 1 differently positioned at various stages of the litigation, creating a potential conflict in their joint

 2 representation”; and (2) “because the two categories of plaintiffs may require different treatment in the

 3 event of settlement.” In re LIBOR-Based Fin. Instruments Antitrust Litig., 2011 WL 5007957, at *2.

 4 Appointing separate interim class counsel for the User Class, on the one hand, and for the Advertiser

 5 Class, on the other, would mitigate any risk of a conflict, potential or actual, between the Classes.

 6 Compare In re Microsoft Corp. Antitrust Litig., 218 F.R.D. 449, 452 (D. Md. 2003) (denying motion

 7 to certify class of original equipment manufacturers because class counsel also represented a class of

 8 end-users, explaining that counsel’s proposal to represent both classes was a “dual scenario” that

 9 placed “counsel in a position of irreconcilable conflict” since counsel could be placed in position of

10 “arguing that different groups of their clients are the ones entitled to recover damages.”).

11          Quinn Emanuel, Keller Lenkner, and our lawyers in this case have obtained record monetary

12 recoveries for plaintiffs in class actions and antitrust cases. We have repeatedly demonstrated our

13 personal and professional commitments to our class clients’ best interests, which is why we have

14 consistently been appointed to leadership positions in high-stake, complex class actions like this one.

15 If appointed as Interim Co-Lead User Class Counsel, Quinn Emanuel and Keller Lenkner would

16 continue to unflinchingly prioritize the User Class’s interests. Should the Court determine that, at this

17 juncture, appointment of the same interim class counsel for the Advertiser Class is appropriate, we

18 would likewise prioritize the Advertiser Class’s interests as well.

19                                             CONCLUSION
20          For the foregoing reasons, the Klein Plaintiffs respectfully request that the Court appoint

21 Stephen A. Swedlow, Warren Postman, and our respective firms—Quinn Emanuel and Keller

22 Lenkner—as Interim Co-Lead Counsel for the User Class. In the alternative, should the Court

23 determine that appointment of common class counsel for the User and Advertiser Classes is

24 appropriate, the Klein Plaintiffs respectfully request that the Court appoint Mr. Swedlow, Mr.

25 Postman, Quinn Emanuel, and Keller Lenkner as Interim Co-Lead Advertiser Class Counsel as well.

26

27

28

                                            -25-                   Case No. 5:20-cv-08570-LHK
             QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
     Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 30 of 31




 1    Dated: March 5, 2021                      Respectfully submitted,

 2                                              /s/ Stephen A. Swedlow
   Stephen A. Swedlow (admitted pro hac vice)    Warren Postman (Bar No. 330869)
 3   stephenswedlow@quinnemanuel.com                wdp@kellerlenkner.com
   QUINN EMANUEL URQUHART & SULLIVAN, LLP        Jason Ethridge (admitted pro hac vice)
 4 191 N. Wacker Drive, Suite 2700                  jason.ethridge@kellerlenkner.com
   Chicago, IL 60606-1881                        KELLER LENKNER LLC
 5 (312) 705-7400                                1300 I Street, N.W., Suite 400E
                                                 Washington, DC 20005
 6 Kevin Y. Teruya (Bar No. 235916)              (202) 918-1123
     kevinteruya@quinnemanuel.com
 7 Adam B. Wolfson (Bar No. 262125)              Ashley Keller (admitted pro hac vice)
     adamwolfson@quinnemanuel.com                  ack@kellerlenkner.com
 8 Brantley I. Pepperman (Bar No. 322057)        Ben Whiting (admitted pro hac vice)
     brantleypepperman@quinnemanuel.com            ben.whiting@kellerlenkner.com
 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP        Jason A. Zweig (admitted pro hac vice)
   865 South Figueroa Street, 10th Floor           jaz@kellerlenkner.com
10 Los Angeles, CA 90017-2543                    KELLER LENKNER LLC
   (213) 443-3000                                150 N. Riverside Plaza, Suite 4270
11                                               Chicago, IL 60606
                                                 (312) 741-5220
12
                                                 Attorneys for the Klein Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -26-                   Case No. 5:20-cv-08570-LHK
          QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
       Case 5:20-cv-08570-LHK Document 55 Filed 03/05/21 Page 31 of 31




 1                          ATTESTATION OF STEPHEN A. SWEDLOW
 2          This document is being filed through the Electronic Case Filing (ECF) system by attorney

 3 Stephen A. Swedlow. By his signature, Mr. Swedlow attests that he has obtained concurrence in

 4 the filing of this document from each of the attorneys identified on the caption page and in the

 5 above signature block.

 6
            Dated: March 5, 2021                  By    /s/ Stephen A. Swedlow
 7                                                             Stephen A. Swedlow

 8                                    CERTIFICATE OF SERVICE

 9          I hereby certify that on this 5th day of March 2021, I electronically transmitted the foregoing
10 document to the Clerk’s Office using the CM/ECF System, causing it to be electronically served on all

11 attorneys of record.

12
                                                  By    /s/ Stephen A. Swedlow
13                                                             Stephen A. Swedlow
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -27-                   Case No. 5:20-cv-08570-LHK
            QUINN EMANUEL AND KELLER LENKNER APPLICATION FOR CO-LEAD USER CLASS COUNSEL
